DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 10/26/2018. This action is in response to amendments and remarks filed on 02/14/2022. In the current amendments, claim 1, 2 and 14 are amended. Claims 1-23 are pending and have been examined.
The present application claims benefits of provisional application 62/575,635 (filed on 10/23/2017) and claims foreign priority to application no. KR10-2018-0087650 (field on 07/27/2018).
Priority 
Receipt is acknowledged certified copies of papers required by 27 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended Claim 2 recites "wherein the generating of the SNN is based on the determined firing rate of the SNN node" does not further limit the claimed subject matter of claim 1, which already recites the generating of a spiking neural network (SNN) is "by determining a fire firing rate". In other words, the claimed subject matter of amended claim 1 already covers the scope of generating the SNN based on the determined firing rate, and the recitation of claim 2 does not further limit the recitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1:
Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
and generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, by determining information indicating a timing at which the SNN node fires based on the connection weight.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass and generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, by determining information indicating a timing at which the SNN node fires based on the connection weight (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining the firing rate; determining information indicating a timing at which the SNN node fires based on the connection weight corresponds to mathematical concept, see Specification [0086]; also see paragraph [0069] – [0095]). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 2:
Claim 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the generating of the SNN is based on the determined firing rate of the SNN node.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass and determining, wherein the generating of the SNN is based on the determined firing rate of the SNN node (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining the firing rate; also see paragraph [0069] – [0095]).  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 3:
Claim 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the information indicating the timing at which the SNN node fires is determined based on first timing information about the timing at which the SNN node initially fires.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass wherein the information indicating the timing at which the SNN node fires is determined based on first timing information about the timing at which the SNN node initially fires (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7” and Paragraph [0072] “Fi = (t7) 1 f n} = {tl ui(t) = 0} denotes a set of output spike timings” ).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 4:
Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the determining of the firing rate comprises
determining the first timing information based on previous timing information indicating a timing at which another SNN node of a previous layer connected to the SNN node fires
and determining the firing rate based on the determined first timing information.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass wherein the determining of the firing rate comprises Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; also see paragraph [0069] – [0094]), determining the first timing information based on previous timing information indicating a timing at which another SNN node of a previous layer connected to the SNN node fires (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; also paragraph [0072] “Fi = (t7) 1 f n} = {tl ui(t) = 0} denotes a set of output spike timings”) and and determining the firing rate based on the determined first timing information (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; also Paragraph [0072] “Fi = (t7) 1 f n} = {tl ui(t) = 0} denotes a set of output spike timings”).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 5:
Claim 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the first timing information is determined based on a connection weight between the SNN node and the other SNN node.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass wherein the first timing information is determined based on a connection weight between the SNN node and the other SNN node (Correspond to mathematical concept because specification paragraph [0083] “To determing first timing information tti) about a timing at which the i-th neuron first fires, a neuron potential t’’) is set to neuron potential threshold 0, which is expressed as”); also see paragraph [0069] – [0082] and [0086]). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 6:
Claim 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires (Correspond to mathematical concept because specification paragraph [0090] “A firing rate ri of i-th neuron of the SNN thus may thereby match an activation at of a corresponding node of the ANN, i.e., if the ANN were performed, and thus the first timing information tt 3 may also be inversely proportional to such activation ai as shown in Equation 7.”; also see paragraph [0069] – [0089]). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 8:
Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein a node potential threshold for firing of the SNN node is determined based on potential information of other SNN nodes of a previous layer connected to the SNN node.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass wherein a node potential threshold for firing of the SNN node is determined based on potential information of other SNN nodes of a previous layer connected to the SNN node (Correspond to mathematical concept because specification paragraph [0083] “To determine first timing information tti) about a timing at which the i-th neuron first fires, a neuron potential at t") is set to a neuron potential threshold 0, which is expressed as” also see paragraph [0084] – [0085]). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 9:
Claim 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the node potential threshold is determined based on node potential information of SNN nodes that correspond to a positive post-synaptic potential among the other SNN nodes.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass wherein the node potential threshold is determined based on node potential information of SNN nodes that correspond to a positive post-synaptic potential among the other SNN nodes (Correspond to mathematical concept because specification paragraph [0083] “To determine first timing information tti) about a timing at which the i-th neuron first fires, a neuron potential at t") is set to a neuron potential threshold 0, which is expressed as” also see paragraph [0084] – [0085]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 10:
Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein nodes including a positive post-synaptic potential among the other SNN nodes provide signals corresponding to the potential information to the SNN node.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass wherein nodes including a positive post-synaptic potential among the other SNN nodes provide signals corresponding to the potential information to the SNN node (Correspond to mathematical concept because specification paragraph [0071] “In Equation 1, ri denotes an action potential (including a possible refractory period), wj1 denotes a synaptic weight, a kernel E describes a post-synaptic potential caused by a spike generated by a j-th neuron, and Iext represents a bias. Thus, the synaptic weight may correspond to the synaptic weight corresponding to the activation of the first node of the ANN, for example”).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 11:
Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
Retraining the ANN to filter activations of the ANN based on a predetermined minimum threshold, wherein the weight is acquired based on a result of the retraining.  
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass Retraining the ANN to filter activations of the ANN based on a predetermined minimum threshold, wherein the weight is acquired based on a result of the retraining.  (Correspond to mathematical concept because specification paragraph [00113] “The filter 530 is implemented based on Equation 9”; also see paragraph [0067] – [0094]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
Regarding Claim 12:
Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. Each of the following limitations: 
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“processor-implemented”), the above limitations in the context of this claim encompass the filtering of the activation comprises filtering out an activation of the activations that is less than or equal to the threshold (Correspond to mathematical concept because specification paragraph [00113] “The filter 530 is implemented based on Equation 9”).
Step 2A Prong one Analysis:  The claim is directed to a processor-implemented neural network method for firing rate of neural network. The claim, which contains the following limitations: 
the filtering of the activation comprises filtering out an activation of the activations that is less than or equal to the threshold
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented”) and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). The above limitations in the context of this claim encompass and the filtering of the activation comprises filtering out an activation of the activations that is less than or equal to the threshold (Correspond to mathematical concept because specification paragraph [00113] “The filter 530 is implemented based on Equation 9”).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 13:
Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a non-transitory computer-readable storage medium for firing rate of neural network. The claim, which contains the following limitations: 
See analysis of Claim 1.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“processor-implemented” and “A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors” )and Insignificant Extra-Solution Activity (“acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN”). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “processor-implemented” and “A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 14:
Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to neural network apparatus, which is directed to an machine, one of the statutory category. 
Step 2A Prong one Analysis:  The claim is directed to a processor of neural netwrok method for firing rate of neural network. The claim, which contains the following limitations: 
generate a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to an analog neural network (ANN) node of an ANN, by determining firing timing information of the SNN node based on respective weights of the ANN node.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“one or more processors”). The above limitations in the context of this claim encompass generate a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to an analog neural network (ANN) node of an ANN, by determining firing timing information of the SNN node based on respective weights of the ANN node (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining the firing rate; determining information indicating a timing at which the SNN node fires based on the connection weight corresponds to mathematical concept, see Specification [0086]; also see paragraph [0069] – [0095]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processors” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 15:
Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to neural network apparatus, which is directed to an machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor of neural netwrok method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the firing time information comprises first timing information about a timing at which the SNN node first fires
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“one or more processors”). The above limitations in the context of this claim encompass wherein the firing time information comprises first timing information about a timing at which the SNN node first fires (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7” and Paragraph [0072] “Fi = (t7) 1 f n} = {tl ui(t) = 0} denotes a set of output spike timings”).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processors” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 16:
Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to neural network apparatus, which is directed to an machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor of neural netwrok method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the one or more processors are configured to determine the first timing information based on previous timing information indicating a timing at which another SNN node of a previous layer connected to the SNN node fires, and based on a connection weight between the SNN node and the other node.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“one or more processors”). The above limitations in the context of this claim encompass wherein the one or more processors are configured to determine the first timing information based on previous timing information indicating a timing at which another SNN node of a previous layer connected to the SNN node fires, and based on a connection weight between the SNN node and the other node (Correspond to mathematical concept because specification paragraph [0083] “To determing first timing information tti) about a timing at which the i-th neuron first fires, a neuron potential t”) is set to neuron potential threshold 0, which is expressed as”; Also see Paragraph [0067] – [0082] and [0084]- [0094]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processors” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 17:
Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to neural network apparatus, which is directed to an machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor of neural netwrok method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the one or more processors are configured to determine a node potential threshold for firing of the SNN node, based on post-synaptic potential information of the other SNN node.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“one or more processors”). The above limitations in the context of this claim encompass wherein the one or more processors are configured to determine a node potential threshold for firing of the SNN node, based on post-synaptic potential information of the other SNN node (Correspond to mathematical concept because specification paragraph [0083] “To determine first timing information tti) about a timing at which the i-th neuron first fires, a neuron potential t”) is set to neuron potential threshold 0, which is expressed as”; Also see Paragraph [0067] – [0082] and [0084]- [0094]).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processors” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 18:
Claim 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to neural network apparatus, which is directed to an machine, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a processor of neural network method for firing rate of neural network. The claim, which contains the following limitations: 
wherein the one or more processors are configured to: retrain activations of the ANN based on a predetermined threshold wherein the activation is acquired based on a result of the filtering.
as drafted, under its broadest reasonable interpretation, is directed to Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (“one or more processors”). The above limitations in the context of this claim encompass wherein the one or more processors are configured to: retrain activations of the ANN based on a predetermined threshold wherein the activation is acquired based on a result of the filtering (Correspond to mathematical concept because specification paragraph [00113] “The filter 530 is implemented based on Equation 9”).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “one or more processors” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 19:
Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  
See analysis of claim 13.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of  “wherein the one or more processors are one or more neuromorphic processors” which can be considered as “generally linking the use of judicial exception to a particular technological environment to field of use”. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element(s) of “wherein the one or more processors are one or more neuromorphic processors” Which can be consider as “generally linking the use of judicial exception to a particular technological environment of field of use”, which does not amount to significantly more (See MPEP 2106.05(h)).
Regarding claim 20:
Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to processor-implemented neural network method, which is directed to an process, one of the statutory category.
Step 2A Prong one Analysis:  
See analysis of claim 13.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of  “memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the determination” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1 – 5, 8, 14 – 17 and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zambrano et al. “Efficient Computation in Adaptive Artificial Spiking Neural Networks”.

Regarding Claim 1: 
Zambrano et al.  teaches A processor-implemented neural network method, the method comprising (Page 8 Section Discussion “analog/spiking neural network approaches may be most efficient for the implementation of these architectures” and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” teaches implementations of neural network; The use of MATLAB renders that a computer with processor is used).
acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN (Page 4, Section Introduction “First, ANNs are constructed with analog neural units that use the derived half-sigmoid-like transfer function, both for fully connected feedforward ANNs and for various deep convolutional neural network architectures. We train these ANNs for standard benchmarks of increasing difficulty” and Page 4 Section Introduction “Figure 2…….In ANNs, every layer performs a series of weighted sums of the inputs as each analog input is multiplied by its analog weight” teaches pre-trained analog neural network with weights). 
and generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node (Page 4, Section Introduction “Figure 2……For classification, the analog ANN units are converted in ASNs to obtain an SNN. All the layers perform similarly, but now binary spikes are conveyed across the network and corresponding weights are simply added to the next ASN” and Page 8, Section Discussion “plausible spiking neuron model at reasonable firing rates; and secondly, neural coding precision can further be increased or decreased by manipulating the firing rate inversely with a form of global synaptic efficacy modulation” teaches generating spiking neural network (SNN) depended on the firing rate and analog ANN units conversion in ASNs to obtain SNN, therefore the SNN node corresponds to the ANN node).
by determining information indicating a timing at which the SNN node fires based on the connection weight (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking” and figure 1a teaches timing of spiking neuron depending on the potential weight ).
Regarding Claim 2: 
Zambrano et al. teaches The method of claim 1.
Zambrano et al. further teaches wherein generating of the SNN is based on the determined firing rate of the SNN node (Page 8, Section Discussion “plausible spiking neuron model at reasonable firing rates; and secondly, neural coding precision can further be increased or decreased by manipulating the firing rate inversely with a form of global synaptic efficacy modulation” teaches spiking neural depended on the firing rate). 
Regarding Claim 3: 
Zambrano et al. teaches The method of claim 1.
Zambrano et al. further teaches wherein the information indicating the timing at which the SNN node fires is determined based on first timing information about the timing at which the SNN node initially fires (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches first spiking neuron trigger depending on the spiking time ti).  
Regarding Claim 4: 
Zambrano et al. teaches The method of claim 3.
Zambrano et al. further teaches wherein the determining of the firing rate comprises (Page 8, Section Discussion “plausible spiking neuron model at reasonable firing rates; and secondly, neural coding precision can further be increased or decreased by manipulating the firing rate inversely with a form of global synaptic efficacy modulation” teaches firing rate of the spike neuron).  
determining the first timing information based on previous timing information indicating a timing at which another SNN node of a previous layer connected to the SNN node fires (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified half - sigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  and equation 3 teaches first spiking neuron trigger depending on the spiking time ti (Previous timing) and next spike neuron trigger using time tj (first timing)).
and determining the firing rate based on the determined first timing information (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified half - sigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches from the next spike  neuron time (first timing) depends on the  previous spike neuron time (previous timing) ).  
Regarding Claim 5: 
Zambrano et al. teaches The method of claim 4.
Zambrano et al. further teaches wherein the first timing information is determined based on a connection weight between the SNN node and the other SNN node (Page 2, Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij” teaches spike neuron time weighted by synaptic efficacy wij (weight connection of two spike neuron)).
Regarding Claim 8: 
Zambrano et al. teaches the method of claim 1.
Zambrano et al.  further teaches wherein a node potential threshold for firing of the SNN node is determined based on potential information of other SNN nodes of a previous layer connected to the SNN node (Page 2, Section Introduction “A spike is emitted when the the membrane potential – the difference be-tween Sj (t) and Sˆ j (t) – exceeds half the threshold ϑ(t) (as in [8], the threshold ϑ is redefined for convenience). Spike-triggered adaptation is incorporated into the model by multiplicatively increasing the variable threshold ϑ(t) at the time of spiking with a decaying kernel γ(t)…. where ϑ0 is the resting threshold and the multiplicative parameter mf controls the speed of the firing rate adaptation”  and equation 2  teaches threshold determine the firing rate for spiking neuron). 
of other SNN nodes of a previous layer connected to the SNN node (Page 2, Section Introduction “This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” teaches next spiking neuron activation depends on the previous neuron). 
Regarding Claim 14: 
Zambrano et al.  teaches A neural network apparatus comprising: one or more processors configured to (Page 8 Section Discussion “analog/spiking neural network approaches may be most efficient for the implementation of these architectures” and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” teaches implementations of neural network; The use of MATLAB renders that a computer with processor is used). 
generate a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to an analog neural network (ANN) node of an ANN (Page 4, Section Introduction “Figure 2……For classification, the analog ANN units are converted in ASNs to obtain an SNN. All the layers perform similarly, but now binary spikes are conveyed across the network and corresponding weights are simply added to the next ASN” and Page 8, Section Discussion “plausible spiking neuron model at reasonable firing rates; and secondly, neural coding precision can further be increased or decreased by manipulating the firing rate inversely with a form of global synaptic efficacy modulation” teaches generating spiking neural network (SNN) depended on the firing rate and analog ANN units conversion in ASNs to obtain SNN, therefore the SNN node corresponds to the ANN node), 
by determining firing timing information of the SNN node based on respective weights of the ANN node (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking” and figure 1a teaches timing of spiking neuron depending on the potential weight).
Regarding Claim 15: 
Zambrano et al. teaches The neural network apparatus of claim 14.
Zambrano et al. further teaches wherein the firing time information comprises first timing information about a timing at which the SNN node first fires (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches first spiking neuron trigger depending on the spiking time ti).
Regarding Claim 16: 
Zambrano et al. teaches The neural network apparatus of claim 15.
Zambrano et al. further teaches wherein the one or more processors are configured to determine the first timing information based on previous timing information indicating a timing at which another SNN node of a previous layer connected to the SNN node fires (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified half - sigmoid-like transfer function (Fig. 1a, inset)” and and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” and figure 1a  and equation 3 first spiking neuron trigger depending on the spiking time ti (Previous timing) and next spike neuron trigger using time tj (first timing)). The use of MATLAB renders that a computer with processor is used). 
and based on a connection weight between the SNN node and the other node (Page 2, Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij” teaches spike neuron time weighted by synaptic efficacy wij (weight connection of two spike neuron)).      
Regarding Claim 17: 
Zambrano et al. teaches The neural network apparatus of claim 16.
Zambrano et al. further teaches wherein the one or more processors are configured to determine a node potential threshold for firing of the SNN node, based on post-synaptic potential information of the other SNN node (Page 2, Section Introduction “A spike emitted by neuron j at time tj resets the membrane potential by subtracting a scaled refractory kernel ϑ(tj )η(t), this kernel is added to the total refractory response Sˆ j (t) that is computed as the sum of scaled refractory kernels; Sˆ j (t) thus approximates the rectified activation [Sj (t)]+. A spike is emitted when the the membrane potential – the difference between Sj (t) and Sˆ j (t) – exceeds half the threshold ϑ(t) (as in [8], the threshold ϑ is redefined for convenience)” and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” teaches threshold depends on the spiking neuron and The use of MATLAB renders that a computer with processor is used).
Regarding Claim 21: 
Zambrano et al. teaches A processor-implemented neural network method (Page 8 Section Discussion “analog/spiking neural network approaches may be most efficient for the implementation of these architectures” and Page 11 Section ADSNN evaluation “simulations are run on MATLAB in a modified version of the MatConvNet framework” teaches implementations of neural network; The use of MATLAB renders that a computer with processor is used).
the method comprising: acquiring a weight of an ANN node of a pre-trained ANN (Page 4, Section Introduction “First, ANNs are constructed with analog neural units that use the derived half-sigmoid-like transfer function, both for fully connected feedforward ANNs and for various deep convolutional neural network architectures. We train these ANNs for standard benchmarks of increasing difficulty” and Page 4 Section Introduction “Figure 2…….In ANNs, every layer performs a series of weighted sums of the inputs as each analog input is multiplied by its analog weight” teaches pre-trained analog neural network receive weights).  
 determining, based on the weight, an initial firing timing of an SNN node corresponding to the ANN node (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking” and figure 1a teaches spiking neuron depending on the input weight and the spike time).
and generating the SNN based on the determined firing rate of the SNN node (Page 8, Section Discussion “plausible spiking neuron model at reasonable firing rates; and secondly, neural coding precision can further be increased or decreased by manipulating the firing rate inversely with a form of global synaptic efficacy modulation” teaches spiking neural depended on the firing rate).   
Regarding Claim 22: 
Zambrano et al. teaches The method of claim 21.
Zambrano et al. further teaches wherein the determining of the initial firing time of the SNN node comprises (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches first spiking neuron trigger depending on the spiking time ti).   
receiving a signal from another SNN node of a previous layer indicating a spike of the other SNN node to be subsequently generated (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking” and Page 8, Section Method “a spike-triggered postsynaptic current (PSC) with a filter φ, decaying exponentially respectively with time constants τφ and τβ; and the input signal Vinj,j (t)” and figure 1a  and equation 3 teaches spike generated based on the input signal and previous layer of spike).
adjusting, based on the received signal, a node potential threshold of the SNN node (Page 2, Section Introduction “A spike is emitted when the the membrane potential – the difference be-tween Sj (t) and Sˆ j (t) – exceeds half the threshold ϑ(t) (as in [8], the threshold ϑ is redefined for convenience). Spike-triggered adaptation is incorporated into the model by multiplicatively increasing the variable threshold ϑ(t) at the time of spiking with a decaying kernel γ(t)…. where ϑ0 is the resting threshold and the multiplicative parameter mf controls the speed of the firing rate adaptation”  and equation 2  teaches spike determined by the threshold wherein threshold redefined for convenience (adjusted)).
 and determining, based on a result of the adjusting, the initial firing time of the SNN node (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a  teaches first spiking neuron trigger depending on the spiking time ti).  
Regarding Claim 23:
Zambrano et al. teaches The method of claim 21.
Zambrano et al. further teaches wherein: the generating of the SNN comprises setting a node potential threshold of the SNN node based on receipt of an indicator spike from another SNN node of a previous layer (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking…. This adaptive spiking mechanism effectively maps an activation Sj to a normalised average contribution y(Sj ) to the next neuron’s activation Sk as a rectified halfsigmoid-like transfer function (Fig. 1a, inset)” and figure 1a and equation 2 teaches threshold received based on the previous neuron spike) 
and a firing timing of the SNN node is based on the weight of the ANN node (Page 4, Section Introduction “In ANNs, every layer performs a series of weighted sums of the inputs as each analog input is multiplied by its analog weight. Right. For classification, the analog ANN units are converted in ASNs to obtain an SNN” teaches SNN received based on the analog weight in ANN).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrano et al. “Efficient Computation in Adaptive Artificial Spiking Neural Networks” further in view of Ly “Firing rate dynamics in recurrent spiking neural networks with intrinsic and network heterogeneity”.  
Regarding Claim 6: 
Zambrano et al. teaches The method of claim 3.
Zambrano et al. doesn’t teach teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires.
However, Ly teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires (Page 320, Section 2.5 High dimensional probability density equation “The inverse of the firing rate is the time between spikes, so the refractory period can be added to the time between spikes to yield: r0/(1+τref r0) as a simple approximation to the firing rate” teaches firing rate is inverse of the spike time).  
Zambrano et al. and Ly are analogous art because they are directed to spiking neural network firing rate can be asynchronously or rhythmically fire.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires as taught by Ly et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The results of our study clearly show how multiple components effect the firing rate variability and might apply to experiments that measure the heterogeneity of these (or possibly other) neural attributes” and “the firing rate heterogene-ity, in a proper framework (probability density functions) to describe the essence of how the firing rate range changes. This analysis was successful partly because the heterogene-ity (q, θ ) drove the changes in the firing rate range, as opposed to other factors such as external noise, etc., and our analysis centered on these parameters.” (Ly, Page 312, Section Introduction and Page 327, Section 3.3 Analytic description of heterogeneous firing rate range in asynchronous network). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zambrano et al. “Efficient Computation in Adaptive Artificial Spiking Neural Networks” further in view of Song et al. “Spiking Neural P Systems With Rules on Synapses Working in Maximum Spiking Strategy”.  
Regarding Claim 7: 
Zambrano et al. teaches The method of claim 1.
Zambrano et al. doesn’t teach teaches wherein the SNN node generates a maximum of one spike during an inference of one input.
However, Song et al. further teaches wherein the SNN node generates a maximum of one spike during an inference of one input (Page 466, Section II SN P Systems with Rules on Synapses Working in Maximum Spiking Strategy “SN P systems with rules on synapses working in maximum spiking strategy. Such a system of degree m>= 1 is a construct of the form….

    PNG
    media_image1.png
    153
    349
    media_image1.png
    Greyscale
 teaches that spiking neuron generate max m spike (one spike) for one neuron).  
Zambrano et al. and Song et al. are analogous art because they are directed to spiking neural network generate maximum spiking on neural.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires as taught by Song et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “a variant of SN P systems, where rules are placed on synapses instead of neurons, and the sys- tems work in a maximum spiking strategy. We prove that such unbounded systems are Turing universal in the sense that they can generate any set of Turing computable numbers….. as vector generating devices, such bounded systems can characterize the family of sets of vectors computed by sequential strictly monotonic counter machines, which is strictly included in the family of semi-linear sets of vectors” (Song, Page 476, Section IV Conclusion and Discussion). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrano et al. “Efficient Computation in Adaptive Artificial Spiking Neural Networks” further in view of Iakymchuk et al. “Fast Spiking Neural Network architecture for low-cost FPGA devices”. 
Regarding Claim 9:
Zambrano et al. teaches The method of claim 8.
Zambrano et al. doesn’t teach wherein the node potential threshold is determined based on node potential information of SNN nodes that correspond to a positive post-synaptic potential among the other SNN nodes.
However, Iakymchuk et al. teaches wherein the node potential threshold is determined based on node potential information of SNN nodes (Page 2, Section II SNN BEHAVIORAL ALGORITHMS “When receiving spikes, a postsynaptic neuron increases its membrane potential up to a threshold value ν; then, the neuron fires an output spike and enters in a refractory period” teaches threshold depends on the spiking neuron).
that correspond to a positive post-synaptic potential among the other SNN nodes (Page 2, Section: SNN Beavioral algorithms “Post Synaptic Potential (PSP) generated from every input spike, having a resting value of -75mV and being changed when spikes arrive to the neuron. This change can increase (excitatory PSP) or decrease (inhibitory PSP) the neuron membrane potential…..A general PSP function is defined in (1), where a weight factor ω for calculating the PSP value is applied to every connection (fig. 2), being positive when excitatory and negative when inhibitory” and equation 1 teaches excitatory postsynaptic potential (positive post-synaptic potential) generated from the every input spike). 
Zambrano et al. and Iakymchuk et al. are analogous art because they are directed to spiking neural network requiring an internal neuron processing by a Postsynaptic Potential (PSP) function.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires as taught by Iakymchuk et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Results show that SNN can be accommodated using a medium-size FPGA device such as Xilinx Spartan 3 with processing speed comparable to fully parallel implementations with up to 70% resource reduction” and “Modular structure of the network allows to change PSP function and neuron type quickly without changing the network topology. With this architecture, it is possible to create single-chip neuromorphic system using off-the-shelf components. The proposed design improves previous SNN implementations and might serve as a basis for hardware implementation of complex SNN architectures with multiple applications” (Iakymchuk, Page 1, and Introduction and Page 6, Section VI Conclusion). 
Regarding Claim 10: 
Zambrano et al. teaches The method of claim 8.
Zambrano et al. doesn’t teach wherein nodes including a positive post-synaptic potential among the other SNN nodes provide signals corresponding to the potential information to the SNN node. 
However, Iakymchuk et al. teaches wherein nodes including a positive post-synaptic potential among the other SNN nodes provide signals corresponding to the potential information to the SNN node (Page 2, Section: SNN Beavioral algorithms “Post Synaptic Potential (PSP) generated from every input spike, having a resting value of -75mV and being changed when spikes arrive to the neuron. This change can increase (excitatory PSP) or decrease (inhibitory PSP) the neuron membrane potential…..A general PSP function is defined in (1), where a weight factor ω for calculating the PSP value is applied to every connection (fig. 2), being positive when excitatory and negative when inhibitory….. When receiving spikes, a postsynaptic neuron increases its membrane potential up to a threshold value ν” and equation 1 teaches signal received from excitatory postsynaptic potential (positive post-synaptic potential) for spike).  
 Zambrano et al. and Iakymchuk et al. are analogous art because they are directed to spiking neural network requiring an internal neuron processing by a Postsynaptic Potential (PSP) function.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, teaches wherein the determined firing rate is inversely proportional to the timing at which the SNN node first fires as taught by Iakymchuk et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Results show that SNN can be accommodated using a medium-size FPGA device such as Xilinx Spartan 3 with processing speed comparable to fully parallel implementations with up to 70% resource reduction” and “Modular structure of the network allows to change PSP function and neuron type quickly without changing the network topology. With this architecture, it is possible to create single-chip neuromorphic system using off-the-shelf components. The proposed design improves previous SNN implementations and might serve as a basis for hardware implementation of complex SNN architectures with multiple applications” (Iakymchuk, Page 1, and Introduction and Page 6, Section VI Conclusion). 
Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zambrano et al. “Efficient Computation in Adaptive Artificial Spiking Neural Networks” further in view of Himebaugh et al. (US 20160328642 A1).
Regarding Claim 11: 
Zambrano et al. teaches The method of claim 1.
Zambrano et al. doesn’t explicitly teach further comprising: Retraining the ANN to filter activations of the ANN based on a predetermined minimum threshold, wherein the weight is acquired based on a result of the retraining.
However, Himebaugh et al. teaches Retraining the ANN to filter activations of the ANN based (Page 5, Paragraph [0048] “The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” teaches adjusted threshold to accept the range (filter) in analog neural network). 
 on a predetermined minimum threshold (Page 5, Paragraph [0048] “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range” teaches setting “acceptable range” correspond to finding minimum threshold). 
wherein the weight is acquired based on a result of the retraining (Page 4, Paragraph [0042] “the analog neural network 106 may be configured to identify one or more events of interest by adjusting the weights, during a training period, that are applied to the neurons included in the analog neural network 106” teaches weight update during the training period on analog neural network).
Zambrano et al. and Himebaugh et al. are analogous art because they are directed to threshold carries analog to digital conversion in neuron.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising: Retraining the ANN to filter activations of the ANN based on a predetermined minimum threshold, wherein the weight is acquired based on a result of the retraining as taught by Himebaugh et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “an analog neural network that is communicatively coupled to a sensor(s) and a digital processor. In general, the analog neural network consumes less power than the digital processing device. In some circumstances, however, a system may need the processing power of the digital processor. As such, it is sometimes advantageous for the analog neural network to be operating while the digital processor is in a lower-power state” and “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” (Himebaugh, Page 312, Paragraph [0026] and Page 4, Paragraph [0042]). 
Regarding Claim 12: 
Zambrano et al. in view of Himebaugh et al. teaches The method of claim 11.
Himebaugh et al further teaches wherein the filtering of the activation comprises filtering out an activation of the activations that is less than or equal to the threshold (Page 5, Paragraph [0048] “The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” teaches adjusted threshold to accept the range in analog neural network which mean that filtering out activation when adjusted threshold set an acceptable range).  
Zambrano et al. and Himebaugh et al. are analogous art because they are directed to threshold carries analog to digital conversion in neuron.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the filtering of the activation comprises filtering out an activation of the activations that is less than or equal to the threshold as taught by Himebaugh et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “an analog neural network that is communicatively coupled to a sensor(s) and a digital processor. In general, the analog neural network consumes less power than the digital processing device. In some circumstances, however, a system may need the processing power of the digital processor. As such, it is sometimes advantageous for the analog neural network to be operating while the digital processor is in a lower-power state” and “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” (Himebaugh, Page 312, Paragraph [0026] and Page 4, Paragraph [0042]). 
Regarding Claim 18: 
Zambrano et al. teaches The neural network apparatus of claim 14.
Zambrano et al. doesn’t explicitly teach wherein the one or more processors are configured to: retrain activations of the ANN based on a predetermined threshold wherein the activation is acquired based on a result of the filtering. 
However, Himebaugh et al. teaches wherein the one or more processors are configured to: retrain activations of the ANN (Page 5, Paragraph [0048] “The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognize.” Teaches comparator provide analog to digital value to digital processor,  adjusted threshold to accept the range in analog neural network).
based on a predetermined threshold (Page 5, Paragraph [0048] “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range” teaches the range of threshold provided to system).
wherein the activation is acquired based on a result of the filtering (Page 5, Paragraph [0048] “The comparator 122, which may be incorporated into the analog neural network 106 may then convert the outputted analog signal to a digitally readable value for input to the digital processor 108.The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” teaches adjusted threshold to accept the range (filter) in analog neural network).
Zambrano et al. and Himebaugh et al. are analogous art because they are directed to threshold carries analog to digital conversion in neuron.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the one or more processors are configured to: retrain activations of the ANN based on a predetermined threshold wherein the activation is acquired based on a result of the filtering as taught by Himebaugh et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “an analog neural network that is communicatively coupled to a sensor(s) and a digital processor. In general, the analog neural network consumes less power than the digital processing device. In some circumstances, however, a system may need the processing power of the digital processor. As such, it is sometimes advantageous for the analog neural network to be operating while the digital processor is in a lower-power state” and “The comparator 122 may be provided with an adjustable threshold to select or set an acceptable range of signals which are similar but not identical to training signals to be recognized” (Himebaugh, Page 312, Paragraph [0026] and Page 4, Paragraph [0042]). 
Claims 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambrano et al. “Efficient Computation in Adaptive Artificial Spiking Neural Networks” further in view of Chelian et al. (US 9412051 B1).
Regarding Claim 13: 
Zambrano et al. teaches the method of claim 1. 
Zambrano et al. doesn’t teach A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform.
However, Chelian et al. teaches A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform (Column 22 - 23, Paragraph [92] “the computer useable data storage 460 may comprise a non-transitory computer readable medium and may store or be encoded with instructions (e.g., stored computer program instructions) that, when executed by the processor 420, implement neuromorphic image processing according to embodiments of the present invention” teaches non-transitory computer readable medium store instruction which executed by processor).
Zambrano et al. and Chelian et al. are analogous art because they are directed to strength of neurons depends on the spiking signal  .  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform as taught by Chelian et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The spiking input signals are provided by an image processing input source. An interneuron of the interneurons plurality receives a set of the spiking input signals according to a many-to-one mapping of the set of spiking input signals into the interneuron….. The method of neuromorphic image processing further comprises receiving output spiking signals from the plurality of relay neurons with a plurality of reticular neurons and providing feedback inhibition to the plurality of relay neurons from the plurality of reticular neurons….a quantity of the relay neurons exceeds each of a quantity of interneurons and a quantity of reticular neurons of the respective pluralities” (Chelian, Column 2, Paragraph [8]). 
Regarding Claim 19: 
Zambrano et al. in view of Chelian et al. The apparatus of claim 13
Chelian et al. further teaches wherein the one or more processors are one or more neuromorphic processors (Column 22 - 23, Paragraph [92] when executed by the processor 420, implement neuromorphic image processing according to embodiments of the present invention” teaches processor is neuromorphic processor).  
Zambrano et al. and Chelian et al. are analogous art because they are directed to strength of neurons depends on the spiking signal.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform as taught by Chelian et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The spiking input signals are provided by an image processing input source. An interneuron of the interneurons plurality receives a set of the spiking input signals according to a many-to-one mapping of the set of spiking input signals into the interneuron….. The method of neuromorphic image processing further comprises receiving output spiking signals from the plurality of relay neurons with a plurality of reticular neurons and providing feedback inhibition to the plurality of relay neurons from the plurality of reticular neurons….a quantity of the relay neurons exceeds each of a quantity of interneurons and a quantity of reticular neurons of the respective pluralities” (Chelian, Column 2, Paragraph [8]). 
Regarding Claim 20: 
Zambrano et al. in view of Chelian et al. The apparatus of claim 13
Chelian et al. further teaches further comprising memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the determination (Column 22 - 23, Paragraph [92] “the computer useable data storage 460 may comprise a non-transitory computer readable medium and may store or be encoded with instructions (e.g., stored computer program instructions) that, when executed by the processor 420, implement neuromorphic image processing according to embodiments of the present invention. According to various embodiments, the computer useable data storage 460 may include, but is not limited to, a magnetic or optical disk drive, e.g., a hard disk drive (HDD), a floppy disk drive (FDD), a compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a thumb drive, etc.” teaches store instruction when executed by the processor).
Zambrano et al. and Chelian et al. are analogous art because they are directed to strength of neurons depends on the spiking signal.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the determination as taught by Chelian et al. to the disclosed invention of Zambrano et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The spiking input signals are provided by an image processing input source. An interneuron of the interneurons plurality receives a set of the spiking input signals according to a many-to-one mapping of the set of spiking input signals into the interneuron….. The method of neuromorphic image processing further comprises receiving output spiking signals from the plurality of relay neurons with a plurality of reticular neurons and providing feedback inhibition to the plurality of relay neurons from the plurality of reticular neurons….a quantity of the relay neurons exceeds each of a quantity of interneurons and a quantity of reticular neurons of the respective pluralities” (Chelian, Column 2, Paragraph [8]).
Response to Arguments
Applicant's arguments filed 02/14/2022 with respect to 35 U.S.C. §101 rejection to claims 1, 3-6 and 8-20 have been fully considered but they are not persuasive. 
Applicant asserts “Accordingly, Applicant respectfully submits the present claims do not recite any mathematical concepts deemed to be abstract ideas” (Remarks Pg. 9).
Examiner Response: 
The examiner respectfully disagrees. The following limitation in claim 1 amounts to mathematical concept: generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, by determining information indicating a timing at which the SNN node fires based on the connection weight (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining the firing rate; determining information indicating a timing at which the SNN node fires based on the connection weight corresponds to mathematical concept, see Specification [0086]; also see paragraph [0069] – [0095]). The amended limitation recites that "generating a spiking neural network (SNN)" is "by determining a firing rate", which renders that the "generating" is referring to the the "determining" of firing rate, and thus rendering the "generating" to amount to mathematical concept as supported by the mathematical relationships and equations disclosed in at least Specification [0067], [0070], [0075], and [0086]. The following limitation in claim 14 amounts to mathematical concept: generate a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to an analog neural network (ANN) node of an ANN, by determining firing timing information of the SNN node based on respective weights of the ANN node, by determining firing timing information of the SNN node based on respective weights of the ANN node (Correspond to mathematical concept because specification paragraph [0067] “firing rate of the second node may be determined based on Equations 1 through 7”; generating a spiking neural network by determining firing rate corresponds to mathematical concept because "generating" refers to determining the firing rate; determining information indicating a timing at which the SNN node fires based on the connection weight corresponds to mathematical concept, see Specification [0086]; also see paragraph [0069] – [0095]). The amended limitation recites that "generating a spiking neural network (SNN)" is "by determining a firing rate", which renders that the "generating" is referring to the the "determining" of firing rate, and thus rendering the "generating" to amount to mathematical concept as supported by the mathematical relationships and equations disclosed in at least Specification [0067], [0070], [0075], and [0086].


Applicant asserts “Moreover, these improvements are realized in the claimed features. For example, independent claim 1 recites, inter alia, "acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN; and generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, by determining information indicating a timing at which the SNN node fires based on the connection weight." Accordingly, each independent claim sets forth respective subject matter that improves the technological functioning of devices on which it may be implemented, and thus are directed to technological improvements” (Remarks Pg. 12).
Examiner Response:
The examiner respectfully disagrees. The limitation "generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, by determining information indicating a timing at which the SNN node fires based on the connection weight" in claim 1 amounts to mathematical concept, therefore it is not an additional element that can amount to an improvement. See MPEP 2106.05(a) (“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.”). The recitation of “acquiring connection weight of an analog neural network (ANN) node of a pre-trained ANN” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The limitation "generate a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to an analog neural network (ANN) node of an ANN, by determining firing timing information of the SNN node based on respective weights of the ANN node" in claim 14 amounts to mathematical concept, therefore it is not an additional element that can amount to an improvement. See MPEP 2106.05(a) (“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.”). 
Applicant's arguments filed on 02/14/2022 with respect to 35 U.S.C. §102 & 103 rejection have been fully considered but they are not persuasive.
Regarding Claims 1, 14 and 21 Applicant asserts “As shown, while Zambrano discloses that the firing rate can be manipulated, this firing rate is not manipulated based on the connection weight of the ANN….Accordingly, Zambrano fails to disclose, teach, or suggest "generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node, by determining information indicating a timing at which the SNN node fires based on the connection weight," as recited in independent claim 1. 
It is further respectfully submitted that Zambrano fails to disclose, teach, or suggest each and every claimed feature of each of independent claims 14 and 21, and that none of the remaining references, either alone or in combination, cure the aforementioned deficiencies in Zambrano with respect to each of independent claims 1, 14, and 21” (Remarks Pg.15-16). 
Examiner response: Applicant argues that the firing rate is not “manipulated” based on the connection weight. However, the claim does not require a “manipulation,” it only requires “determining information indicating a timing at which the SNN node fires based on the connection weight”. Zambrano et al.  teaches and generating a spiking neural network (SNN) by determining a firing rate of an SNN node of the SNN, corresponding to the ANN node (Page 4, Section Introduction “Figure 2……For classification, the analog ANN units are converted in ASNs to obtain an SNN. All the layers perform similarly, but now binary spikes are conveyed across the network and corresponding weights are simply added to the next ASN” and Page 8, Section Discussion “plausible spiking neuron model at reasonable firing rates; and secondly, neural coding precision can further be increased or decreased by manipulating the firing rate inversely with a form of global synaptic efficacy modulation” teaches generating spiking neural network (SNN) depended on the firing rate and analog ANN units conversion in ASNs to obtain SNN, therefore the SNN node corresponds to the ANN node), by determining information indicating a timing at which the SNN node fires based on the connection weight (Page 2 Section Introduction “Adaptive spike-time coding is illustrated in Fig. 1a: expressed as an SRM, the input to a neuron j consists of an external input Vinj,j (t), and a series of spikes from input neurons i impinging at times ti each contributing a postsynaptic potential (PSP) weighted by synaptic efficacy wij . The PSP is modelled as a normalised kernel κ(t − ti) multiplied by the height of the spike h. These contributions result in the neuron’s activation Sj (t)…. The activation Sj (t) corresponds to the membrane potential of a spiking neuron absent spiking” and figure 1a teaches timing of spiking neuron depending on the potential weight). Further, Page 4, Section Introduction “Figure 2……For classification, the analog ANN units are converted in ASNs to obtain an SNN. All the layers perform similarly, but now binary spikes are conveyed across the network and corresponding weights are simply added to the next ASN” teaches that SNN are converted from analog ANN units, thus rendering the weights the SNN are derived from weights of the analog ANN units.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOKESHA G PATEL/Examiner, Art Unit 2125   

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125